UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DON B. LANE,

                              Plaintiff,

       -against-                                             9:18-CV-0438 (LEK/DJS)

ADAM TILBE, et al.,

                              Defendants.


                                             ORDER

I.     INTRODUCTION

       This matter comes before the Court following a Report-Recommendation filed on

February 25, 2019, by the Honorable Daniel J. Stewart, U.S. Magistrate Judge, pursuant to

28 U.S.C. § 636(b) and Local Rule 72.3. Dkt. No. 54 (“Report-Recommendation”).

II.    LEGAL STANDARD

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” § 636(b).

However, if no objections are made, a district court need review the report-recommendation only

for clear error. Barnes v. Prack, No. 11-CV-857, 2013 WL 1121353, at *1 (N.D.N.Y.

Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07, 306 n.2 (N.D.N.Y. 2008),

abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange, 748 F.3d 471 (2d Cir.
2014). “A [district] judge . . . may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” § 636(b).

III.    DISCUSSION

        No objections were filed in the allotted time period. Accordingly, the Court has reviewed

the Report-Recommendation for clear error and has found none. The Court therefore adopts the

Report-Recommendation in its entirety.

IV.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 54) is APPROVED and

ADOPTED; and it is further

        ORDERED, that Plaintiff’s case is DISMISSED without prejudice for failure to

prosecute; and it is further

        ORDERED, that the Clerk of the Court serve a copy of this Order on all parties in

accordance with the Local Rules.

        IT IS SO ORDERED.


DATED:          April 04, 2019
                Albany, New York




                                                   2
